Exhibit 10.1




FIRST AMENDMENT TO AMENDED AND RESTATED




CONSULTING AGREEMENT







WHEREAS, the Amended and Restated Consulting Agreement, attached hereto as
Exhibit A (“Agreement”), was executed on July 15, 2002;




WHEREAS, the parties desire to amend the term and monthly payment, each as set
forth below;




AGREED:







1.

 “August 31, 2006,” shall be substituted for “May 31, 2006” in paragraph 3 of
the Agreement.




2.

 “EIGHT THOUSAND THREE HUNDRED SEVEN AND 69/100 DOLLARS ($8,307.69)” shall be
substituted for “NINE THOUSAND DOLLARS ($9,000)” in paragraph 2 of the
Agreement.




3.

Except as amended above, the Agreement shall continue in full force and effect.
















IN WITNESS WHEREOF, the parties hereto have executed this Agreement.







HILB, ROGAL AND HAMILTON COMPANY













By /s/ Walter L. Smith

/s/ Robert H. Hilb






     Walter L. Smith, Senior Vice President,

Robert H. Hilb

     General Counsel and Secretary      




Date:   April 30, 2003



         



Date:   April 30, 2003








--------------------------------------------------------------------------------

EXHIBIT A




AMENDED AND RESTATED




CONSULTING AGREEMENT







THIS AMENDED AND RESTATED CONSULTING AGREEMENT is made and entered into as of
July 15, 2002, by and between HILB, ROGAL AND HAMILTON COMPANY, a Virginia
corporation  (the  "Company"),   and  ROBERT  H.  HILB,  an  Illinois   resident
("Consultant").




RECITALS




A. The Company is engaged in the  insurance  business  and prior to the date
hereof, Consultant served as the Chief Executive Officer of the Company.




B.  Consultant was initially hired as a consultant on June 1, 1997, for a term
of three (3) years.




C.  Consultant's  term was  extended to May 31,  2003,  by amendment on November
29, 1999.




D.  The  Company   desires  to  continue  to  receive  the  benefit  of
Consultant's business expertise,  knowledge regarding the insurance industry and
extensive  experience with the operations of the Company, and Consultant desires
to assist the Company in its endeavors by providing  consulting  services to the
Company pursuant to the terms and conditions set forth in this Agreement.




AGREEMENT




In  consideration  of the mutual  covenants  and  agreements  set forth herein,
 and  for  other  good  and  valuable  consideration,  the  receipt  and
sufficiency  of which are  hereby  acknowledged,  the  parties  hereto  agree as
follows:




1.  Consulting  Services.   The  Company  and  Consultant  agree  that
Consultant  shall  provide the Company with his  personal and unique  consulting
services  as  requested  by the Board of  Directors  and/or the Chief  Executive
Officer of the Company.  Consultant's  consulting  services may include advising
members of the  Company's  management  team on  matters  relating  to  strategic
planning, mergers and acquisitions opportunities,  financing for the Company and
other  matters  as may be  requested  from time to time.  The  services  are not
expected to exceed twenty (20) hours per month, on average.




2.   Compensation  and  Reimbursement of Expenses.   As  the  total
consideration  for the services  provided by Consultant  hereunder,  the Company
shall pay Seven Thousand Dollars  ($7,000.00) per month payable on the first day
of each month through May 2003,  thereafter,  during the Term of this  Agreement
Company  shall pay  Consultant  Nine  Thousand  Dollars  ($9,000.00)  per month,
payable on the first day of each month.  The Company shall reimburse Consultant
 for  all  reasonable   expenses  incurred  by  him  while  providing consulting
 services to the Company;  provided that,  all requests  submitted by Consultant
 for  reimbursement  by the Company  shall be  supported  by original receipts
and such  additional  documentation  as is  reasonably  required by the Company.






--------------------------------------------------------------------------------

3. Term.  The term of this  Agreement  shall  continue  (unless  sooner
terminated  by death)  until May 31,  2006,  after  which it will  continue,  if
desired by the Company's Board of Directors and Consultant,  on a month-to-month
basis.




4. Independent  Contractor.  Consultant's  relationship  to the Company shall be
that of an  independent  contractor  retained  on a  consulting  basis. Nothing
in this  Agreement  shall be  construed  as creating  any type of agency
relationship  including,  without  limitation,  that of  employer  and  employee
between the Company and  Consultant.  Consultant  is not an agent of the Company
and has no authority to execute or deliver or to accept any  agreement on behalf
of the Company.




5. Office  Space.  You will be provided  office  space and  secretarial support
to enable you to carry out your duties under this Agreement.




6.  Nonsolicitation.  Consultant  agrees  that  during the period he is
providing  consulting  services to the Company and for a period of two (2) years
after the date this Agreement terminates, whether or not during the term of this
Agreement,  he will not hire any person who was  employed by the Company  within
the twelve-month  period preceding the date of such hiring, or solicit,  entice,
persuade or induce, directly or indirectly,  any person or entity doing business
with the Company to terminate such  relationship.  Consultant  acknowledges that
the Company will be irrevocably  damaged if the provisions of this Section 6 are
not specifically enforced.  Accordingly,  Consultant agrees that, in addition to
any other  relief to which the Company  may be  entitled,  the   Company  will
be entitled  to seek  and  obtain  injunctive  relief  from a court  of
 competent jurisdiction  for the  purpose  of  restraining  Consultant  from any
 actual or threatened breach of this Section 6.




7.  Survival.  The  obligations  of  Consultant  contained in Section 6 hereof
shall survive the termination of this Agreement.




8. Binding  Effect.  This Agreement  shall be binding upon the parties, their
heirs, legal representatives, successors, and assigns.




9.  Entire Agreement.   This  Agreement   supersedes  all  agreements previously
 made  between the  parties  relating  to its  subject  matter.  This Agreement
may not be amended  except by an instrument in writing  signed by each of the
parties hereto.




-2-



--------------------------------------------------------------------------------

10. Notices.  All notices or other documents under this Agreement shall be in
writing and  delivered  personally  or mailed by certified  mail,  postage
prepaid, addressed to the parties at their last known addresses.




11. Severability. The unenforceability, invalidity or illegality of any of the
 provisions  of this  Agreement  will not  render  the  other  provisions
unenforceable, invalid or illegal.




12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement.







HILB, ROGAL AND HAMILTON COMPANY

ROBERT H. HILB










By /s/ Andrew L. Rogal                      

/s/ Robert H. Hilb          

      Andrew L. Rogal, Chief Executive Officer  

Robert H. Hilb












































































-3-